IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,945


                        EX PARTE JOHN ALAN SUBLETT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 416-80900-08 IN THE 416TH DISTRICT COURT
                             FROM COLLIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child by contact and sentenced to four years’ imprisonment.

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to timely file a notice of appeal and requests an out-of-time appeal. The trial court has entered

findings and recommends that relief be granted. This Court agrees.

        Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 416-80900-08 from the 416th District Court of Collin County. Applicant
                                                                                                  -2-

is ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent him on

direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date on

which the mandate of this Court issues. We hold that, should he desire to prosecute an appeal,

Applicant must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 9, 2013
Do not publish